Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered October 30, 2002. The order and judgment, among other things, appointed Robert Flight, as guardian for Edward D. Flight.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly exercised its discretion in appointing respondent Robert Flight as guardian for the personal and financial needs of his brother, Edward D. Flight, an incapacitated person. We reject the contention of petitioner that the court erred in failing to appoint one or more of the non-family members she had proposed as guardian (see generally Matter of Chase, 264 AD2d 330, 331 [1999]). The record establishes that Robert is a suitable guardian and that his appointment is in the best interests of the incapacitated person (see Matter of Rudick, 278 AD2d 328, 329 [2000]). Petitioner failed to preserve for our review her contention that the court erred in revoking the durable power of attorney previously executed by Edward in favor of petitioner and Robert. Present— Green, J.P., Pine, Kehoe, Gorski and Hayes, JJ.